  Case 1:18-cv-00206-C Document 23 Filed 08/04/20                 Page 1 of 1 PageID 116



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

CASEY BRENT SUTTERFIELD,                           $
Institutional ID No. 8 121 8,                      $
                                                   $
                      Plaintill                    $
                                                   s   CIVIL ACTION NO. I :l 8-CV-206-C
                                                   s
                                                   s
BRADY HOGUE, et al.,                               $
                                                   s
                      Defendants.                  s

              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. No objections were filed. The District Court made an independent examination of

the record in this case and reviewed the Magistrate Judge's Report and Recommendation   for

plain enor. Finding none, the Court ACCEPTS and ADOPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff s complaint and all claims alleged therein

are DISMISSED without prejudice for want of prosecution pursuant to Fed. R. Civ. P.   4l(b).

       All reliefnot expressly    granted and any pending motions are denied.

       Judgment shall be entered accordingly.

       SO ORDERED,

       Dated August 4, 2020




                                               SAM
                                               SENIOR UNITED STATES DISTRI                GE
